Case 6:13-cr-00114-JDK-JDL Document 947 Filed 04/21/21 Page 1 of 5 PageID #: 3257



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

    UNITED STATES OF AMERICA                           §
                                                       §
                                                       §          CASE NO. 6:13-CR-114-JDK
    vs.                                                §
                                                       §
                                                       §
    DEWAYNE SCOTT BROYLES (9)                          §
                                                       §



                            REPORT AND RECOMMENDATION
                        ON REVOCATION OF SUPERVISED RELEASE

          On April 21, 2021, the Court held a final revocation hearing on a Petition for Warrant or

  Summons for Offender under Supervision. The Government was represented by Assistant United

  States Attorney Jim Noble. Defendant was represented by Matt Millslagle.

                                             Background

          After pleading guilty to the offense of Conspiracy to Possess with Intent to Distribute and

  Distribution of 500 Grams or More of a Mixture or Substance Containing a Detectable Amount of

  Methamphetamine, a Schedule I Controlled Substance, a Class B felony, Defendant Dewayne

  Scott Broyles was sentenced on November 17, 2015 by United States District Judge Michael H.

  Schneider. The offense carried a statutory maximum imprisonment term of 40 years. The

  guideline imprisonment range, based on a total offense level of 21 and a criminal history category

  of VI, was 77 to 96 months. Defendant was sentenced to 90 months of imprisonment to be

  followed by a 4-year term of supervised release. Defendant’s supervision is subject to the standard

  conditions of release, plus special conditions to include financial disclosure, drug testing and

  treatment, mental health treatment, and GED certification.



                                                   1
Case 6:13-cr-00114-JDK-JDL Document 947 Filed 04/21/21 Page 2 of 5 PageID #: 3258



         Defendant completed his term of imprisonment and started his term of supervised release

  on October 11, 2019. The case was re-assigned to United States District Judge Jeremy D. Kernodle

  on December 2, 2020.

                                             Allegations

         In the Petition seeking to revoke Defendant’s supervised release, filed on February 24,

  2021, United States Probation Officer Glenn Filla alleges that Defendant violated the following

  condition of supervised release:



             1. Allegation 1 (standard condition 7): The defendant shall refrain from excessive
                use of alcohol and shall not purchase, possess, use, distribute, or administer any
                controlled substance or any paraphernalia related to any controlled substances,
                except as prescribed by a physician. It is alleged that Defendant admitted to
                methamphetamine use on or about January 23, January 24, and January 28, 2021, and
                submitted drug tests that tested positive for methamphetamine on February 1 and
                February 11, 2021.



                                           Applicable Law

         According to 18 U.S.C. § 3583(e)(3), the Court may revoke the term of supervised release

  and require a Defendant to serve in prison all or part of the term of supervised release without

  credit for the time previously served under supervision, if it finds by a preponderance of the

  evidence that Defendant violated a term of supervised release. Supervised release shall be revoked

  upon a finding of a Grade A or B supervised release violation. U.S.S.G. § 7B1.3(a)(1). In the

  present case, Defendant’s original offense of conviction was a Class B felony. Accordingly, the

  maximum imprisonment sentence that may be imposed is 3 years of imprisonment. 18 U.S.C. §

  3583(e).




                                                  2
Case 6:13-cr-00114-JDK-JDL Document 947 Filed 04/21/21 Page 3 of 5 PageID #: 3259



          Under the Sentencing Guidelines, which are non-binding, 1 if the Court finds by a

  preponderance of the evidence that Defendant violated his conditions of supervised release by

  possessing methamphetamine as alleged in the petition, he is guilty of a Grade B violation.

  U.S.S.G. § 7B1.1(a). Defendant’s original criminal history category was VI. The guidelines

  provide that Defendant’s guideline range for a Grade B violation is 21 to 27 months of

  imprisonment. If the Court finds by a preponderance of the evidence that Defendant violated his

  conditions of supervised release by using methamphetamine as alleged in the petition, he is guilty

  of a Grade C violation. U.S.S.G. § 7B1.1(a). With Defendant’s original criminal history category

  of VI, the guidelines provide that Defendant’s guideline range for a Grade C violation is 8 to 14

  months of imprisonment.

                                                      Hearing

          On April 21, 2021, Defendant appeared for a final revocation hearing. Assistant United

  States Attorney Jim Noble announced that Defendant and the Government reached an agreement

  for Defendant to enter a plea of true to Allegation 1 of the petition, to the extent that it alleges the

  use of a controlled substance, and to jointly request a sentence of 14 months of imprisonment

  followed by 1 year of supervised release, with a special condition that 6 months be served in a

  halfway house. After the Court explained to Defendant his right to a revocation hearing, he waived

  his right to a revocation hearing and entered a plea of “true” to Allegation 1 of the petition, to the

  extent that it alleges the use of a controlled substance. Defendant requested a recommendation for

  designation at FCI Texarkana.



  1
   The United States Sentencing Guidelines as applied to revocations of supervised release “have always been non-
  binding, advisory guides to district courts in supervised release revocation proceedings.” United States v. Brown,
  122 Fed.Appx. 648, 2005 WL 518704, slip op. p.1 (citing United States v. Davis, 53 F.3d 638, 642 (5th Cir. 1995));
  see also United States v. Mathena, 23 F.3d 87 (5th Cir. 1994) (policy statements contained in Chapter 7 of the
  Sentencing Guidelines applicable to sentencing a defendant upon revocation of supervised release are advisory
  only.).

                                                           3
Case 6:13-cr-00114-JDK-JDL Document 947 Filed 04/21/21 Page 4 of 5 PageID #: 3260



                                      Findings and Conclusions

         I find that Defendant is competent and that his plea and waiver of the revocation hearing

  was knowingly and voluntarily made. I accept Defendant’s plea and find by a preponderance of

  the evidence that the allegation of use of a controlled substance in Allegation 1 of the petition is

  true. Defendant is guilty of a Grade C supervised release violation. I further find and conclude

  that Defendant’s term of supervised release should be revoked and that he should be sentenced to

  14 months of imprisonment followed by 1 year of supervised release, with a special condition for

  6 months to be served in a halfway house. Any criminal history monetary penalties previously

  ordered in the final judgment should be imposed in this revocation, with all payments collected

  credited towards outstanding balances.

                                      RECOMMENDATION

         In light of the foregoing, it is recommended that Defendant’s plea of true to the use of a

  controlled substance in Allegation 1 of the petition be ACCEPTED and that Defendant’s term of

  supervised release be REVOKED. It is further recommended that Defendant be sentenced to 14

  months of imprisonment followed by 1 year of supervised release, with a special condition for 6

  months to be served in a halfway house. Any criminal monetary penalties previously ordered in

  the final judgment should be imposed in this revocation, with all payments collected credited

  towards outstanding balances.

         Before the conclusion of the hearing, the undersigned announced the foregoing

  recommendation and notified Defendant of his right to object to this Report and Recommendation

  and to be present and allocute before being sentenced by the Court. Defendant waived those rights

  and executed a written waiver in open court. The Government also waived its right to object to

  the Report and Recommendation. It is therefore recommended that the Court revoke Defendant’s

  supervised release and enter a Judgment and Commitment for him to be sentenced to 14 months

                                                   4
Case 6:13-cr-00114-JDK-JDL Document 947 Filed 04/21/21 Page 5 of 5 PageID #: 3261



  of imprisonment followed by 1 year of supervised release, with a special condition for 6 months

  to be served in a halfway house.


         So ORDERED and SIGNED this 21st day of April, 2021.




                                                5
